ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-345 concluding that as a matter of reciprocal *567discipline based on discipline imposed in New York, DOROTHY S. TAMBONI of MIDDLE VILLAGE, NEW YORK, who was admitted to the bar of this State in 1991, and who has been temporarily suspended from practice pursuant to R. l:20-13(b) since April 12, 2000, should be suspended from the practice of law for a period of three years retroactive to the date of respondent’s temporary suspension from practice in this State;
And respondent’s discipline in New York having been based on her federal conviction of one count of witness tampering, in violation of 18 U.S.C.A. § 1512(b), conduct in violation of RPC 8.4(b)(criminal act that reflects adversely on lawyer’s honesty, trustworthiness, or fitness as a lawyer);
And DOROTHY S. TAMBONI having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DOROTHY S. TAMBONI is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate that she is fit to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.